Citation Nr: 1718303	
Decision Date: 05/25/17    Archive Date: 06/05/17

DOCKET NO.  13-01 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an initial compensable rating for Hepatitis B.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and Veteran's spouse


ATTORNEY FOR THE BOARD

D. Houle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1978 to February 1985.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In January 2017, the Veteran testified at a Travel Board hearing before the undersigned at the Atlanta RO.  A transcript of that hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on her part.


REMAND

Although the Board regrets the delay, additional development is needed prior to further disposition of the Veteran's claim.
 
The Veteran last underwent a VA examination for service-connected Hepatitis B in June 2016.  During the examination, the Veteran stated that she experienced frequent and sharp upper abdominal pain.  The examiner noted that the Veteran did not have signs or symptoms attributable to chronic or infectious liver disease.  Incapacitating episodes were not found over the year prior to the examination.  Further, the examiner noted that the Veteran's condition did not affect her ability to work. 

During her January 2017 hearing, the Veteran asserted that her Hepatitis B disability had worsened since her June 2016 VA examination.  Specifically, the Veteran contended that she experienced incapacitating episodes and associated pain in her upper right quadrant.  She testified that she experienced extreme fatigue on a daily basis.  She experienced nausea and stated that every three to four months, she vomited, which was often mixed with blood.  The Veteran's spouse testified that the Veteran was tired all of the time.  

Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a new examination is needed to properly evaluate her service-connected Hepatitis B disability.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates that there has been a material change in disability or that the currently assigned disability rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Accordingly, the case is REMANDED for the following action:

1. With any necessary identification of sources and/or authorization by the Veteran, request all VA treatment records from the Veteran's VA treatment facilities and all private treatment records identified by the Veteran not already associated with the file.  Copies of any outstanding VA and private treatment records should be added to the Veteran's electronic claims file.

2. Thereafter, schedule the Veteran for a VA examination to determine the current severity of her service-connected Hepatitis B.  The Veteran's electronic claims file must be accessible for review by the VA examiner in conjunction with the examination.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  

The examiner must state whether the Veteran's Hepatitis B causes intermittent fatigue, malaise, and anorexia, or; incapacitating episodes (with symptoms such as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and right upper quadrant pain).  If the Veteran's Hepatitis B causes incapacitating episodes (episodes severe enough to require bed rest and treatment by a physician), the examiner should note the frequency and duration of the episodes over the past twelve months.
 
The examiner should address how the Veteran's Hepatitis B disability impacts her activities of daily living, including her ability to obtain and maintain employment.  The examiner must provide a complete rationale for any opinion expressed.  

3. After completing all indicated development, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal remains denied, the Veteran should be furnished with a supplemental statement of the case, given the opportunity to respond, and the case should thereafter be returned to the Board for further appellate review, if warranted.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




